 MIE 1                            Order of the Court to Continue Supervision
 Revised 09/18
                                   UNITED STATES DISTRICT COURT
                                                 for the
                                       Eastern District of Michigan

 UNITED STATES OF AMERICA

                  v.

 KRAPPITZ, Jeffrey Alan                                               Crim. No.: 14-CR-20024-01

On 08/19/2019, the Court authorized the issuance of a supervised release summons based upon a violation petition
citing violations of supervision. The issues of the violations were heard in Court on 11/19/2019, and the Court
made the following findings:

 x Guilty of violating conditions of supervision. Disposition held in abeyance pending the
   supervised releasee's compliance with the Court ordered supervision conditions during the
   specified adjournment period.


In light of the supervised releasee's compliance with the Court-ordered conditions of supervision since the
violation hearing on 11/19/2019, the probation department recommends that the Court dispose of the violation
matter and continue supervision.
                                                                 Respectfully submitted,


                                                                 s\Corey D. Elder
                                                                 Senior United States Probation Officer

                                            ORDER OF THE COURT

                 Pursuant to the above, it is ordered that the pending violation matter be resolved and
                 supervision in this case be continued. All conditions imposed at the time of
                 sentencing, along with any subsequent modifications to those conditions, remain in
                 effect.

                       Dated this 14th Day of July, 2021.



                                                                 s/Matthew F. Leitman
                                                                 Matthew F. Leitman
                                                                 United States District Judge
